The State of TexasAppellee




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 06, 2013

                                     No. 04-12-00813-CR

                                   Tracy Devon BROWN,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009CR5633
                      The Honorable Angus McGinty, Judge Presiding


                                       ORDER


        The Appellant’s motion for extension of time to file the reply brief is GRANTED. Time
is extended to December 6, 2013.

                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2013.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court